                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                    NO. 5:10-CR-241-Dl




   UNITED STATES OF AMERICA

       v.                                                      ORDER TO SEAL

   ERNEST CHARLES MCNEILL, III




       On motion of the Defendant, Ernest Charles McNeill, III, and for good cause shown, it is

hereby ORDERED that DE 63 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This~ day of September , 2020.




                                    United States District Judge




            Case 5:10-cr-00241-D Document 73 Filed 09/14/20 Page 1 of 1
